Claimant was employed as a maid in a hotel at fifteen dollars per month with her board and room. Her hours were from eight-thirty o’clock a. m. until nine o’clock p. m. On the 12th of January, 1934, while she was working for her employer, going upstairs carrying dish towels, she fell and injured her elbow. Later in the evening, as she came out of a bathroom, she slipped on a rug and fell, sustaining a dislocation of her shoulder. The disability for which the award was made was the result of the injuries which were received. There is ample evidence to sustain the finding of the Board that the accidental injuries to claimant arose out of and in the course of her employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.